Citation Nr: 1102293	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-37 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased compensable rating for the 
service-connected bilateral eye injury.   

2.  Entitlement to service connection for claimed hypertension. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served in active duty from June 1967 to June 1969.  
He was awarded a Combat Infantryman's Badge, Purple Heart, and 
Vietnam Service Medal.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO dated in February 2008 and 
September 2008 

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in June 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder. 

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.



REMAND

The Board finds that additional development is necessary before a 
decision can be made on the merits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

A review of the record shows that the Veteran underwent VA 
examination in November 2007 to determine the nature and severity 
of the service-connected eye injury.  

The examiner attributed the visual impairment in the right eye 
and the significant optic nerve head pallor in the right eye to a 
central retinal occlusion that had occurred in 2001.  

The Board notes that treatment records showing treatment of the 
occlusion in the right eye are not of record.  It is not clear 
whether the examiner had access to these medical records showing 
treatment of the central retinal occlusion in 2001.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. §§ 
4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's 
duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one").  When a 
claimant has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects of 
each disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The Board finds that medical records showing treatment for a 
right eye occlusion in 2001 are pertinent to the claim for an 
increased rating for the service-connected bilateral eye injury.  

The RO should take appropriate steps to contact the Veteran in 
order to have him provided detailed information concerning all 
treatment he has received for the bilateral eye disability and 
specifically, treatment for the central retinal occlusion in the 
right eye in 2001.  Based on his response, the RO should attempt 
to obtain the outstanding records from any identified treatment 
source.

The Board also finds that additional examination is necessary to 
discern the impairment caused by the service-connected bilateral 
eye injury.  The examiner should discern the effects of the 
service-connected bilateral right eye injury and the residuals of 
the right eye central retinal occlusion which occurred in 2001 
and provide the basis for the opinion.   

The claim for service connection for hypertension is inextricably 
intertwined with the pending claim for service connection for 
post traumatic stress disorder (PTSD).  

In a June 2008 statement, the Veteran asserted that the 
hypertension was caused by the PTSD.  His claim for service 
connection for PTSD was pending at that time but the Veteran 
subsequently withdrew it.  He filed another claim for service 
connection for PTSD in June 2010 and this claim is still pending.  

The claim for service connection for hypertension is inextricably 
intertwined with the claim for service connection for PTSD.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant impact" on 
a veteran's claim for the second issue).

At the hearing in June 2010, the Veteran testified that he was 
treated for the bilateral eye disability and hypertension by VA 
at Bay Pines and Sebring.  The RO only obtained VA treatment 
records dating to November 2007.  

The Board finds that records dated from November 2007 to present 
are pertinent to the claim.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

The Veteran also stated that he received treatment for the 
bilateral eye disability by Dr. Nusam, an ophthalmologist, and 
treatment for hypertension by Dr. Crenshow.  

The RO should take appropriate steps to contact the Veteran in 
order to have him provided detailed information concerning all 
treatment he has received for the bilateral eye disability and 
hypertension, and detailed information of Dr. Nusam and Dr. 
Crenshow.  

Based on his response, the RO should attempt to obtain any 
outstanding records from the identified treatment sources.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
contact the Veteran in order have him 
identify all VA and non-VA sources of 
medical treatment for the service-connected 
bilateral eye injury and the claimed 
hypertension.  

The RO should ask the Veteran to provide 
detailed information for Dr. Nusam and Dr. 
Crenshow.  The RO should ask the Veteran to 
identify the health care provider who 
treated him for the right eye central 
retinal occlusion in 2001.  

After obtaining any necessary releases, 
obtain all medical records showing 
treatment for the service-connected 
bilateral eye disability and claimed 
hypertension from any identified healthcare 
provider.  If no records are available, 
documentation stating such should be 
incorporated into the claims file.

2.  The RO should take the appropriate 
steps obtain the VA treatment records 
dealing with treatment for the service-
connected bilateral eye disability and 
claimed hypertension from the VA Bay Pines 
and Sebring facilities or other location in 
the VA Florida healthcare system.  

3.  The RO should schedule the Veteran for 
VA compensation examination to assess the 
severity of the service-connected bilateral 
eye injury.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.

All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  All indicated studies 
should be conducted.  

If indicated, the Veteran's field of vision 
in each eye should be tested according to 
Goldmann Perimeter testing.  If indicated, 
examination of muscle function of the eye 
should be examined.  

The examiner should report the uncorrected 
and corrected central visual acuity for 
distance and near vision of both of the 
Veteran's eyes.  The examiner should report 
whether the bilateral eye injury causes any 
incapacitating episodes and if so, the 
duration (days or weeks) and frequency of 
the episodes in the past 12 months.  

The VA examiner should describe the visual 
impairment and any other symptoms 
attributable to the service connected 
bilateral eye injury in detail.  If the VA 
examiner cannot ascribe particular symptoms 
to the service-connected bilateral eye 
disability, this should be indicated.  The 
examiner should provide a rationale for all 
conclusions.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, then the RO 
should furnish a fully responsive  
Supplemental Statement of the Case to the 
Veteran and his representative and afford 
them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


